IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                   NOS. AP-75,947; AP-75,948; AP-75,949; AP-75,950




            EX PARTE LADARYL DEWAYNE WADDLETON, Applicant



         ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. 007-1291-02-A; 007-1290-02-A; 007-1292-02-A; AND 007-1293-02-A
          IN THE 7TH DISTRICT COURT OF SMITH COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two felony

offenses of aggravated robbery with a deadly weapon, as well as state jail felony offenses of

unauthorized use of a motor vehicle and fraudulent use of identifying information. He was sentenced

to 50 years’ imprisonment for the aggravated robberies and 2 years’ imprisonment for the state jail

felonies. The Twelfth Court of Appeals affirmed his convictions. Waddleton v. State, Nos. 12-03-

00409-CR, 12-03-00408-CR, 12-03-00410-CR, and 12-03-00411-CR (Tex. App. – Tyler, Sept. 8,
2004, no pet.).

       Applicant contends, inter alia, that appellate counsel failed to timely notify Applicant that

his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that Applicant may have been wholly deprived

of his right to petition for discretionary review due to no fault of his own. The trial court

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We

find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for

discretionary review of the judgments of the Twelfth Court of Appeals in Cause Nos. 12-03-00409-

CR, 12-03-00408-CR, 12-03-00410-CR, and 12-03-00411-CR, that affirmed his convictions in Case

Nos. 007-1291-02, 007-1290-02, 007-1292-02, and 007-1293-02, from the 7th Judicial District

Court of Smith County. Applicant shall file his petition for discretionary review with the Twelfth

Court of Appeals within 30 days of the date on which this Court’s mandate issues. All other claims

are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: June 25, 2008
Do not publish